        Case 3:20-cv-07525-SK Document 27 Filed 03/11/21 Page 1 of 1




 1
 2
 3
 4
                                    UNITED STATES DISTRICT COURT
 5                                 NORTHERN DISTRICT OF CALIFORNIA
 6
 7      Samuel Love,                                       Case: No. 3:20-cv-07525-SK
 8               Plaintiff,
                                                           ORDER DENYING DEFENDANT’S
 9                                                         ADMINISTRATIVE MOTION
        v.
10
        Cow Hollow Motor Inn
11      Associates, L.P., a California Limited
12
        Partnership; and Does 1-10,

13
                  Defendants.
14
15
16          The Court HEREBY DENIES Defendant’s Administrative Motion for relief from
17   General Order 56. Defendant is admonished that it is required to email proposed
     orders in Microsoft Word format to skpo@cand.uscourts.gov
18
19
20
     IT IS SO ORDERED.
21
22   Dated: March 11, 2021                     ______________________________
                                               HONORABLE SALLIE KIM
23                                             UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28




                                                       1
     ORDER Granting Motion for Administrative Relief         Case No. 3:20-cv-07525-SK
